Title: From Thomas Jefferson to Albert Gallatin, 19 August 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Monticello Aug. 19. 08.
                  
                  Your’s of Aug. 3. which ought to have been here on the 8th. was not recieved till yesterday. it has loitered somewhere therefore 10. days, during which 3 mails have been recieved. I proceed to it’s contents.
                  Somes’s case. The rule agreed to at our meeting of June 30. was general that no permissions should be granted for Europe, Asia or Africa: and there is nothing in Somes’s case to entitle it to exception from the rule, more than will be found in every case that shall occur: as a precedent then, it would be a repeal of the rule, & in fact of the embargo law. he might have sent his proofs to Malta through England either by the British packets or by our Avisos. if he has not done it, & cannot now do it, it is his fault. the permission therefore must be refused.
                  Coquerel’s case. 1. the question whether he had a right to expect a permit is against him. none in writing was given no note or memorandum on any paper is found warranting the fact, nor is there even any trace of it in the memory of the Collector. on what evidence then does it rest? merely on the words of the owner & captain that the language of the Collector conveyed an impression on them that they were to have a permit. but we well know where this sort of evidence would land us.
                  2. but suppose he had had a positive & written permission. why was it not used? could it be believed to be good for this year next year, or 10. years hence? the reason of the thing must have shewn to every one that it was good under existing circumstances only, and might become null if not used till these were changed. but the written notification of Aug. 1. giving a final day annuls all permits after that day; and not a single circumstance is stated which entitles him to a prolongation of the time, which would not entitle every other, and consequently repeal the limitation of time &  the law. I see no ground therefore for relieving him from the operation of the rule.
                  Burton’s case which I inclose you with mr Cutts’s letter. In this you will be pleased to decide according to rule. there is no ground urged for an exception but such as arises in every case.
                  The Tryal of Salem, Quarles & Noble, stated in Lee’s letter which I inclose you to dispose of according to rule. the permission is of course to be withdrawn, but I presume a prosecution also lies.
                  Mr. Fisk’s proposition for the establishment of a new Collection district from Lake Mumphre Magog Eastwardly appears expedient for the present moment, if not permanently. but of this you are a better judge than I am. if you think so & will send the proper act, I will sign it. of the two persons mr Fisk recommends as Collector I should prefer the second (Oliver something, the surname being illegible) Cushman’s residence 20. miles from the line, and his federalism are both against him.
                  I think with you we should encourage the importation of salt, by allowing any amount of tonnage if employed in bringing back that article only, in paiment of debts; & if it should not soon appear that the effect of this will be sufficient to guard us against a scarcity, I should be for allowing vessels to go out in ballast for it.
                  In the draught of your answer to Delano on the appointment of Weston I see nothing to alter but the word ‘regret.’ I see as yet no cause of regret, as the recommendations of Weston are more respectable, as far as I can judge, than those of Hawes. the fact that the appointment of Weston was made on respectable recommendations & before those of Hawes were recieved will suffice for an answer.
                  I inclose you a letter from a mr Ishomel to the Secretary of the Navy. I know not who he is; perhaps an officer of the navy. this is the 2d. letter he has written, expressing his belief that there is ground to apprehend insurgency in Massachusets. neither do I know his politics, which might also be a key to his apprehensions. that the Federalists may attempt insurrection is possible: and also that the governor would sink before it. but the republican part of the state, & that portion of the federalists who approve the embargo in their judgments, and at any rate would not court mob-law would crush it in embryo. I have some time ago written to Genl. Dearborne to be on the alert on such an occasion, and to take direction of the public authority on the spot. such an incident will rally the whole body of republicans of every shade to a single point, that of supporting the public authority. be so good as to return the letter to mr Smith. he informs me he has left to yourself & Com. Rogers to order whatever gunboats you think can be spared from New York to aid the embargo law. if enough be left there or near there to preserve order in the harbour, or to drive out a single ship of force, it would be sufficient in the present tranquil state of things.   The principle of our indulgence of vessels to foreign ministers was that it was fair to let them send away all their subjects caught here by the embargo, and who had no other means of getting away. Genl. Turreau says there are 1500. French sailors, deserters, here, many of whom wish to go home. I have desired mr Madison to inform him that the tonnage permitted must be proportioned to the numbers according to the rules in transport service. on this ground I do not know that we can do wrong.—we have nothing yet from Pinckney or Armstrong. but the first letter from the former must be so. I salute you with affectionate respect.
                  
                     Th: Jefferson
                     
                  
               